                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                  CIVIL ACTION NO. 3:20-cv-00294 MOC-DSC

____________________________________
                                    )
DARIELLE JONES,                     )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )
                                    )
HUBER + SUHNER INC.,                )
                                    )
                  Defendant.        )
____________________________________)

       This matter is before the Court on the parties’ Joint Motion for Protective

 Order (Doc. 13). The Motion is GRANTED and the parties’ proposed Order is

 entered.

                                        ***

       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, upon joint

 Motion by the parties, with the consent of the parties, and it appearing that

 the discovery process in this action may involve the production of information

 that a party may contend is confidential and/or proprietary, and it further

 appearing that good cause exists for the entry of an order limiting the

 disclosure of such information;




      Case 3:20-cv-00294-MOC-DSC Document 14 Filed 03/25/21 Page 1 of 9
      IT IS THEREFORE ORDERED that:

      1.    “Confidential Information” as used herein means personnel

information, all proprietary, business, financial or other commercially

sensitive information, whether documentary or otherwise, designated as

“confidential” and delivered, produced or disclosed by any party in this action

or by a third party, voluntarily or in response to an interrogatory, a request for

production of documents, a deposition question, subpoena or otherwise.

However, the protections conferred by this Order do not cover any information

that is in the public domain at the time of disclosure to a receiving party or

becomes part of the public domain after its disclosure to a receiving party as a

result of publication not involving a violation of this Order, including becoming

part of the public record through trial or otherwise. The designation of

documents or information as “Confidential Information” shall not be conclusive

for purposes of any substantive issues in this case.

      2.    All documents produced or information provided or disclosed by

any party in discovery in this action or by a third party as identified in

paragraph 1 shall be treated as confidential and the use or disclosure of such

documents or information shall be governed by the terms of this Order,

provided that the party or third party producing or otherwise disclosing such

documents or information designates such documents or information as

“confidential” at the time of production or disclosure or as otherwise provided

                                        2

     Case 3:20-cv-00294-MOC-DSC Document 14 Filed 03/25/21 Page 2 of 9
herein. However, any party receiving documents designated as confidential

shall retain the right to challenge the confidentially of said documents.

      3.    Confidential Information, including copies or summaries thereof,

shall be used only for the prosecution or defense of this action (including, but

not limited to, any mediation, arbitration, or other settlement process, as well

as appeals of this action) and shall not be used or employed for any other

purpose whatsoever. Confidential Information shall not be disclosed or made

available to anyone except:

            a.     the Court;

            b.     the parties to this action and officers, directors or employees

      of the parties who are actively participating in the prosecution or defense

      of this action;

            c.     counsel for the parties to this action and employees or

      independent contractors of said counsel;

            d.     experts or consultants specifically retained by the parties or

      their attorneys to assist them in the preparation of this case or to serve

      as expert witnesses at the trial of this action;

            e.     third-party witnesses or potential witnesses whom counsel

      reasonably deem necessary for the preparation and trial of this action;

            f.     court reporters engaged to record depositions, hearings or

      trials in this action; and

                                        3

     Case 3:20-cv-00294-MOC-DSC Document 14 Filed 03/25/21 Page 3 of 9
            g.       mediators assigned to this case or selected by agreement of

      the parties.

      4.    Disclosure of Confidential Information pursuant to this Order

shall be handled as follows:

            a.       Any person described in subparagraphs 3(a), (b), (c), (f) and

      (g) of this Order is bound by the provisions of this Order without the

      necessity of executing a confidentiality agreement;

            b.       Before Confidential Information is disclosed to any person

      set forth in subparagraphs 3(d) and (e) of this Order, the party disclosing

      the information shall inform the person to whom the disclosure is to be

      made that Confidential Information shall be used for the purposes of the

      prosecution or defense of this action only, and shall obtain from the

      person to whom the disclosure is to be made a signed confidentiality

      agreement in the form attached hereto as Exhibit A; and

            c.       As long as Confidential Information is handled in accordance

      with this Order, this Order shall not be construed as prohibiting or

      restricting the use of Confidential Information during depositions, any

      hearing, the trial of this matter, or any appellate proceeding. Similarly,

      no party shall be deemed to have waived any objections as to the

      admissibility of any Confidential Information into evidence in connection

      with any proceeding in this action.

                                         4

     Case 3:20-cv-00294-MOC-DSC Document 14 Filed 03/25/21 Page 4 of 9
      5.    A party seeking to file Confidential Information with the Court in

prosecution or defense of this action must seek the Court’s permission to make

a sealed filing in accordance with Local Rule LCvR 6.1.

      6.    If a party or witness desires to designate any portion of a

deposition as Confidential Information, the designating party or witness shall

have thirty days after receipt of the transcript to designate portions of the

transcript or exhibits thereto as Confidential Information and inform counsel

of record in writing of such designation.

      7.    Nothing in this Order shall prevent the disclosure of Confidential

Information beyond the terms of this Order if the party or third party that

produced the information consents in advance in writing.

      8.    This order shall not limit or in any way restrict the right of any

person or entity to use, disseminate, dispose of, or otherwise benefit from

documents or information obtained (i) other than through discovery in this

action, or (ii) from any person or entity with authority to provide such

documents or information independent of any confidentiality requirement

imposed by this Order.

      9.    If any party hereto disagrees with the designation of any

documents or information as confidential, counsel shall attempt to resolve the

disagreement on an informal basis. If it is necessary to present the dispute to

the Court for resolution, the material in question shall continue to be treated

                                       5

     Case 3:20-cv-00294-MOC-DSC Document 14 Filed 03/25/21 Page 5 of 9
as confidential under the terms of this Order unless and until the Court issues

a final ruling that the material is not of a confidential nature.

      10.   This Order is without prejudice to the right of any party or witness

to seek modification or amendment of the Order by motion to the Court, or to

seek and obtain additional protection with respect to Confidential Information

as such party may consider appropriate.

      11.   This Order shall remain in effect for the period of this litigation

and subsequent to its termination so as to protect the confidentiality of the

Confidential Information.

      12.   Ultimate disposition of materials and information protected by

this Order is subject to a final order of the Court upon completion of litigation.

However, in the absence of a final order of the Court addressing the disposition

of Confidential Information, the parties agree that counsel for each party shall,

not later than forty-five days after the termination of this litigation, collectfrom

any experts, consultants or third party witnesses to whom any documents

containing Confidential Information were disclosed pursuant to the terms of

this Order, any and all documents containing Confidential Information,

including without limitation, any copies or excerpts of such documents.

Counsel of record for each party shall be permitted to retain in their files a copy

of all documents containing information subject to this Order obtained during

the course of this litigation, pursuant to the North Carolina Rules of

                                         6

     Case 3:20-cv-00294-MOC-DSC Document 14 Filed 03/25/21 Page 6 of 9
Professional Conduct, provided however, that the prohibitions against the use

or disclosure of Confidential Information as set forth above shall continue to

apply to said counsel.


          SO ORDERED.
                                 Signed: March 25, 2021




                                       7

     Case 3:20-cv-00294-MOC-DSC Document 14 Filed 03/25/21 Page 7 of 9
CONSENTED TO:


s/ Geraldine Sumter                       s/ Tory Ian Summey
Geraldine Sumter, NCSB #11107             Stacy K. Wood, NCSB# 21768
Ferguson Chambers & Sumter, P.A.          Tory Ian Summey, NCSB# 46437
309 East Morehead Street, Suite 110       stacywood@parkerpoe.com
Charlotte, North Carolina 28202           torysummey@parkerpoe.com
Tel: (704) 375-8461                       Parker Poe Adams & Bernstein LLP
Email:                                    620 South Tryon Street, Suite 800
gsumter@fergusonsumter.com                Charlotte, North Carolina 28202
                                          Phone: (704) 335-9036
Attorney for Plaintiff                    Facsimile: (704) 334-4706

                                          Attorneys for Defendant




                                      8

    Case 3:20-cv-00294-MOC-DSC Document 14 Filed 03/25/21 Page 8 of 9
                                  EXHIBIT A

                     CONFIDENTIALITY AGREEMENT

      I have read and am familiar with the terms of the Protective Order
governing the disclosure of confidential information in the case of Brent S.
Whitesides v. Aallied Die Casting Company of North Carolina and I agree to
abide by all the terms of said Order and not to reveal or otherwise communicate
any of the information disclosed to me pursuant thereto to anyone except in
accordance with the terms of said Order. I agree not to make use of any
information or material obtained pursuant to that Order other than for
purposes of this litigation.

       I also agree to return to counsel of record not later than thirty (30) days
after the termination of this litigation any and all documents in my possession
containing information which is the subject of said Order (whether such
information is in the form of notes, memoranda, reports or other written
communications or documents prepared by any person at any time containing
information covered by the terms of said Order).



      Name:

      Date:




     Case 3:20-cv-00294-MOC-DSC
       Case                      Document
             1:19-cv-00343-WCM Document 15 14
                                           FiledFiled 03/25/21
                                                 08/13/20  PagePage
                                                                9 of 99 of 9
